ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Exelis Inc., Information Systems Division     )      ASBCA No. 58869
                                              )
Under Contract No. Fl9628-02-C-0010           )

APPEARANCES FOR THE APPELLANT:                       Steven M. Masiello, Esq.
                                                     Tyson J. Bareis, Esq.
                                                      McKenna Long & Aldridge LLP
                                                      Denver, CO

APPEARANCE FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney


                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 4 March 20 14



                                                  MARK N. STEMPLER
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certifY that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58869, Appeal ofExelis Inc.,
Information Systems Divison, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals